I would like to congratulate you, Sir, on your
election as President of the fifty-ninth session of the
General Assembly. I am confident that your wisdom,
drawn from the positions of your friendly country of
Gabon, will stand you in good stead in promoting
dialogue among the peoples and the countries of the
world, in invigorating the role of the United Nations
and in preserving its Charter.
I also express my appreciation, Sir, to your
predecessor, Mr. Julian Hunte, for his efforts to bring
the previous session to a successful conclusion.
I take this opportunity to express our gratitude to
the Secretary-General for his patience and efforts to
make the voice of the United Nations heard in a
precarious international situation, amid volatile
regional conditions, in which force is preferred to law,
wrong preferred to right and war preferred to peace.
Our world has been going through extremely difficult
times since 11 September 2001. That is particularly
true of the United States and the Middle East. The
5

United Nations could have very well shared the fate of
the League of Nations in the 1930s, although very little
thought was given to the dire consequences that such a
development would have entailed, given the absence of
other alternatives.
It is no exaggeration to argue that the major
challenges today to the questions of peace, security and
development stem not only from failing to heed the
United Nations Charter but also from manipulating
some of its Articles to greatly disrupt and derail
international relations and to deliberately upset the
international equilibrium that we inherited from the
cold war era.
Thus, it becomes clear that the surge in
extremism, the diversity of its causes and
manifestations and the spread of poverty and hunger
across large parts of the world are not the concern of
only one country, one people or one religion, but,
rather, of all peoples, countries and religions of the
world.
It is also clear that this deteriorating situation,
which the international community acknowledges but
has failed to strive in earnest to remedy, will not serve
anyone in particular. This is all the more true now that
the justifications of the cold war era, with its enormous
expenses on armaments, can no longer be invoked and
that pre-emptive wars, with the great losses in life and
property they entail, have proven useless. The mistakes
committed during the world war on terror, regardless of
whether they were committed in good faith or in bad
faith, have worked as a call to promote and practice
terrorism, which has been embraced by an enemy
whose whereabouts we do not know. This enemy is
committing acts so horrific that they remind us of the
Middle Ages.
In this context, the peoples of the developing
countries are wondering why hundreds of fighter jets
and thousands of soldiers would be hauled across the
continents and why billions of dollars would be spent
to bring about a regime change in certain countries
when those resources could have been channelled —
even partially — into financing education and
development projects in those same countries? When
reform becomes a national and an international
demand, how can we justify to those seeking reform
the fact that the movers and the shakers of the world
chose to impose sanctions instead of investing in peace
and prosperity and chose to spend billions on war
instead of opting for the road that would surely lead to
reform and progress? Is it possible to prove that
throughout history military solutions, and not political
or economic solutions, have been more effective tools
for reform and progress and for saving the lives of
millions of people plagued by injustice, poverty and
disease? At any rate, while political solutions may not
necessarily guarantee full success, military solutions
are definitely a recipe for failure.
Moreover, while such an argument may sound
idealistic, there can be no alternative to political
solutions. The current international dilemma is
exacerbated by military solutions. There are many
examples to prove that argument. We can cite, by way
of example, the situations in Iraq, Afghanistan and
other places.
Left alone, that dilemma will not be solved. It can
only be solved if the leaders of the world work in
earnest and evince the necessary political will to
restore credibility to the United Nations and guarantee
respect for international legitimacy through their
commitment to United Nations resolutions that are
based on the principles and purposes of the Charter.
Justice and equality, it must be recalled, are at the core
of the Charter of this Organization.
The peoples of the world were optimistic about
the great strides that were made in science and
technology and the collective and individual
achievements that spanned all fields of human
endeavour in the past two decades. They aspired to a
globalization with a human face that was based on a
dialogue among civilizations, and synergies with other
cultures, that would keep the spectre of cold and hot
wars at bay. However, some power circles attempted to
exploit those great human achievements to further their
own narrow interests. They devised new colonialist
policies that disappointed the peoples of the world and
turned back the clock.
At the speed of light, the world forgot about the
surge of optimism that overwhelmed many of the
world’s leaders as they addressed this Assembly four
years ago when they celebrated the third Millennium.
Today, a wave of pessimism has taken over the world
because of extremist and intolerant policies advanced
by some strategic think-tanks that were determined to
find a new enemy, under any pretext, after the fall of
the Soviet Union.
6

Israel has contributed to the creation of many of
those flimsy pretexts. It has packaged them with great
care, breathed life into many of them, and distributed
them among the delegations that owe allegiance to it. It
was hoping to achieve the following: first, to incite the
Americans in particular and the West in general to
wage endless wars in the Middle East, in order to
underscore the old-new theory of Israel that the Arab-
Israeli conflict is not the core of the problems of the
region. To prove our point we refer to the argument
promoted by Israel that the situation in Iraq and its
repercussions are more dangerous and complicated
than that prevailing in the occupied Arab territories and
Palestine. Sharon is trying to mislead world public
opinion into believing that achieving peace would
require only the dismantling of some Jewish settler
outposts in Gaza, not withdrawal from the West Bank
and the occupied Palestinian territories, let alone
withdrawal from East Jerusalem and accepting a just
solution to the problem of the Palestinian refugees.
Secondly, Israel hoped to divert the attention of
the world and camouflage the settlement activities in
the occupied Arab territories that have continued
unabated, while continuing to build the racist
segregation wall and lessening the importance of State
terror perpetrated by Israel on a daily basis. Israel has
repackaged its policies as an act of self-defence that
does not warrant condemnation and denunciation even
though it targets innocent civilians.
But Israel has not fully succeeded in realizing its
goals, and even where it has, that success will be short-
lived because Israel has in recent years transformed its
regular army into gangs bent on committing systematic
killings and war crimes against Palestinian civilians,
all perpetrated in the territories it occupies in the West
Bank and Gaza. Killing the Palestinians often occurs in
the course of house demolitions that terrorize their
wretched occupants, who frequently look death in the
eye.
All this notwithstanding, the defenceless
Palestinians have stayed the course and refused to
surrender or leave. Israel bears an important share of
the responsibility for the intensification and worsening
of the American predicament in Iraq by avoiding the
resumption of the peace process despite the hand
extended to it in peace by the Palestinians, Syrians, and
Lebanese.
I must repeat that Israel bears an important share
of the responsibility for the intensification and
worsening of the American predicament in Iraq owing
to its failure to resume the peace process. The Israeli
course of action may come back to haunt it because its
continued occupation of the Arab lands is a major
cause of the rejection of American policies in the
broader Middle East.
That is also true in Europe where polls conducted
a year ago showed that most of the citizens of the
European Union believe that Israel poses a threat to
international peace.
Among the strategic mistakes committed by the
think-tanks and research centres that owe their
allegiance to Israel is to mislead the Israelis into
believing that the new Iraq will hasten to conclude
peace agreements with Israel and establish diplomatic
relations with it before it withdraws from the occupied
Arab territories. They ignored the fact that the Iraqis
refused to adopt the new flag that was designed for
their country after the war simply because its colours
somehow bear resemblance to the Israeli flag.
The deteriorating situation in Iraq remains a
source of great concern for my country and other
countries in the region and the world. That state of
affairs should prompt all of us to mobilize all efforts to
win the battle for peace in post-war Iraq.
Syria, a neighbouring country directly concerned
with events in Iraq — given our historic and
geographical ties as well as our common national
bonds with the Iraqi people — has spared no effort to
guarantee Iraq’s stability, security, independence,
territorial integrity and the unity of its people. We
stand ready to cooperate with the neighbouring
countries and all the parties concerned, including the
United Nations, to enable the Iraqi people to govern
themselves, manage their resources and establish
optimal relations with their neighbours.
Syria has repeatedly declared its commitment to a
just and comprehensive peace. We continue to call for
the withdrawal of Israel from all the Arab territories
occupied in 1967, for guaranteeing the legitimate rights
of the Palestinian people, including their right to
establish their own independent State with Jerusalem
as its capital, in accordance with the resolutions of
international legitimacy, namely, Security Council
resolutions 242 (1967) and 338 (1973), the Madrid
7

terms of reference and the Arab Peace Initiative
endorsed by the Beirut summit of 2002.
That was the basis of Syria’s serious engagement
in the peace negotiations for over a decade. The
literature published on the subject recently in the
United States and Israel bears witness to the
seriousness with which Syria approached those
negotiations. What the peace process lacks today is a
strategic Israeli decision comparable to the Syrian
decision to achieve peace in the region.
It was rather disparaging that the Foreign
Minister of Israel used this rostrum of international
legitimacy to ignore the facts and selectively refer to a
resolution recently adopted by the Security Council on
Lebanon. Israel violates Lebanese airspace, territorial
waters, land borders and sovereignty on a daily basis
and continues to occupy parts of Lebanese territory.
The representative of Israel tried, in vain, to
misguide the international community. The world
community today bears witness to Israel’s persistent
non-compliance with 40 Security Council and 600
General Assembly resolutions, all of which call upon
Israel to withdraw from the occupied Arab territories
so that a just and comprehensive peace can be
established in the region. Soon after the adoption of
every resolution Israel would reject it, levelling
accusations and heaping insults on the Organization. It
has refused to allow entry to members of fact-finding
missions, and has even harassed them. Given all those
facts, does anyone have the right to ask whether the
statements by the representative of Israel mark the
beginning of a radical change in the position of his
Government, perhaps indicating the pursuit of a policy
that respects international legitimacy and is committed
to compliance with its resolutions?
For centuries our region has endured more
foreign threats and onslaughts, acts of aggression,
misrepresentations of facts and use of force against our
peoples than any other region. Its potential has been
wasted and its material and intellectual resources
squandered, thus preventing it from attaining its
development goals and advancing its capacities. The
Middle East suffers an explosive situation brought
about by Israeli’s expansionist policies, continued
occupation and virtual sabotage of any chance for
peace in the region. Furthermore, Israel’s acquisition of
a nuclear arsenal constitutes a major destabilizing
factor in the Middle East region that threatens the
future of its peoples.
Syria was among the first countries of the region
to call for declaring the Middle East region a zone free
of all weapons of mass destruction, in particular
nuclear weapons. We have seriously worked to attain
that objective. We have joined the Non-Proliferation
Treaty (NPT) and concluded a comprehensive
safeguards agreement with the International Atomic
Energy Agency (IAEA). We have also contributed to
numerous initiatives to attain that goal, most recently
through the draft resolution we submitted on behalf of
the Arab Group to the Security Council on
29 December 2003 (see A/58/667, annex). The draft
resolution called for the establishment of a zone free of
all weapons of mass destruction in the Middle East
region, in particular nuclear weapons, in the context of
a collective international monitoring regime under
United Nations supervision, which would enhance the
role of multilateral international disarmament
conventions.
International terrorism is a cause for concern for
us all. Together we should work to eradicate that
dangerous phenomenon by addressing its root causes.
It is on this basis that Syria has condemned terrorism in
all its forms and manifestations. We condemn the
kidnapping and killing of innocent people and the
targeting of civilians, government institutions,
humanitarian agencies, religious establishments,
international organizations and diplomatic missions.
In that context, we reiterate our condemnation of
the heinous terrorist act that killed innocent children in
a school in Beslan, Russia. We also call on the
international community to condemn the systematic
State terror perpetrated by Israel in the occupied
Palestinian territories against the defenceless
Palestinian people, as well as the many massacres
perpetrated by Israeli occupation forces, in which
innocent children, women and the elderly are killed.
During its tenure on the Security Council, Syria
strove to support the Council’s efforts to combat
international terrorism. It has acceded to most of the
international counter-terrorism conventions as well as
to the Arab and Organization of the Islamic Conference
anti-terrorism conventions. The two latter conventions
define crimes of terrorism and distinguish between
terrorism and the legitimate right of occupied peoples
8

to resist occupation in accordance with international
law and the United Nations Charter.
My country is following with great concern the
developments in the brotherly Sudan. That concern
stems primarily from our commitment to the territorial
integrity of the Sudan and the unity of its people. We
view with satisfaction the positions and measures
adopted by the Government of the Sudan to address the
humanitarian crisis in Darfur. We believe that the
League of Arab States and the African Union can play
an important role in the settlement of the crisis.
Syria welcomes the increased role of the African
Union in seeking effective solutions to the major issues
facing the countries and the peoples of Africa. We
believe that the African Union’s conflict settlement
mechanisms, including its Peace and Security Council,
will strengthen the role of that important continent and
its ability to face the challenges of peace and
development.
In the Millennium Declaration, world leaders
underscored the need to create an environment
favourable to development and to eradicate poverty at
the national and global levels. Have we acted upon
those commitments? How far have we gone on the road
towards implementation of the Millennium
Development Goals? Have we taken the necessary
steps and cooperated far enough to give the necessary
impetus to efforts towards progress in the entire
developing world?
Development is a human right to which every
human being is entitled. It is not an exclusive privilege
available to one side to the detriment of the other,
regardless of the disparities between them. That right
should be accorded priority status on our agenda, and it
must not be manipulated for political gains.
It is heartening to note that some enlightened
leaders have taken it upon themselves to shed light on
two of the most critical problems of our world: poverty
and hunger. In launching the Action Against Hunger
and Poverty, they proposed practical collective
solutions to preserve man’s dignity. Syria welcomes the
Declaration issued by the world leaders in response to
the initiative of the Brazilian President to discuss that
question.
Syria has effectively contributed to the debate on
the reform of the United Nations system, the
revitalization of the General Assembly and the reform
of the Security Council and the increase of its
membership. Syria hopes that, at this session, the
Assembly will continue to address the urgent questions
of peace and development so that a broad consensus
will emerge and coordinated measures will be adopted
towards resolving those questions. The prime objective
of reforming the United Nations is to enhance its
ability to face the new threats and challenges.
However, reform should be built on commitment to the
principles and purposes of the Charter.
Syria is following with keen interest the work of
the High-level Panel on Threats, Challenges and
Change appointed by the Secretary-General to review
current and future threats to international peace and
security and the current state of affairs of the main
organs of the United Nations, with a view to submitting
proposals on enhancing their roles. Syria will be
participating in the deliberations among Member States
on the proposals and opinions of the Panel.
As we have made clear in past years, Syria
supports reforming the Security Council and increasing
its membership. In our view, that reform should be
based on the principles of universality, effectiveness,
democratic participation and geographical
representation, particularly of developing countries.
Syria has consistently stressed the importance of
assigning a permanent seat on the Security Council to
the Arab States, to be allocated by rotation among the
Member States in accordance with the procedures of
the League of Arab States.
Since its establishment, the United Nations has
successfully overcome many acute regional and
international crises. Its Charter has had to coexist with
some of those crises. At times, the United Nations has
dealt with those crises successfully. At other times, it
has skirted them without actually coming to grips with
them. A case in point is the Palestinian question, which
is as old as the United Nations itself. The Arab-Israeli
conflict still rages in spite of the fact that the United
Nations has adopted more than 600 resolutions on the
subject. Israel, however, has not implemented a single
one of these resolutions and continues to find
protection both inside and outside the United Nations.
A lot has been said about establishing a greater
Middle East. We are convinced that success in
achieving that will remain elusive unless the relevant
resolutions are implemented and peace is restored, in
9

accordance with the aspirations of the people of the
region and the world.